 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrazee Industries, Inc. and Paint Makers Local Union1232, affiliated with the International Brotherhoodof Painters & Allied Trades, AFL-CIO; BuildingMaterial & Dump Truck Drivers Local Union No.36, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America, Joint Petitioners. Case 2 1-RC- 15046January 5, 1978DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 21 onJune 20, 1977, an election by secret ballot was con-ducted on July 15, 1977, under the direction andsupervision of the Regional Director for Region 21,among the employees of the Employer in the unit1found appropriate for the purposes of collective bar-gaining. At the conclusion of the election, the partieswere furnished with a tally of ballots which showsthat, of approximately 53 eligible voters, 51 cast bal-lots, of which 16 were cast for, and 32 against, theJoint Petitioners, and 3 were challenged. Thereafter,the Joint Petitioners filed timely objections to theelection. The Regional Director conducted an inves-tigation of the objections and thereafter, on Septem-ber 20, 1977, issued and served upon the parties hisSupplemental Decision and Certification of Resultsof Election in which he overruled the objections andcertified the results of the election. Thereafter, in ac-cordance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, Joint Petitioners filed a timely request forreview of the Regional Director's decision on thegrounds, inter alia, that he departed from officiallyreported Board precedent.By telegraphic order dated November 16, 1977, therequest for review was granted. Thereafter, the Em-ployer filed a "Brief in Opposition to Petitioners' Re-quest for Review" which has been treated as a briefon review, and the Joint Petitioners filed a brief insupport of their request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-I All production and maintenance employees, including truckdrivers,shipping, receiving, warehouse. mill, and plant clerical employees, tinters,colorant machine operators, canners, labelers, label printers, and tub clean-ers employed by the Employer at its facility located at 6625 Miramar Road,San Diego. California: excluding all other employees, office clerical employ-234 NLRB No. 1ing the Regional Director's Supplemental Decisionand Certification of Results of Election, the JointPetitioners' request for review, the Joint Petitioners'brief, and the Employer's brief on review, and makesthe following findings:The Joint Petitioners' Objections to Election al-leged, inter alia,2that the Regional Director erred inrefusing to approve the request made by the JointPetitioners not to participate in the election. In over-ruling the objection, the Regional Director foundthat the request to withdraw was untimely, and fur-ther found that it was inconsistent with a petitionfiled by one of the Joint Petitioners for a portion ofthe unit found appropriate. Joint Petitioners assertthat both of these findings were erroneous. The Em-ployer asserts in its brief that the request to withdrawwas untimely. For the reasons set forth below, wefind merit in the Joint Petitioners' arguments.The Employer is engaged in the manufacture andwholesale distribution of paint and related products.Joint Petitioners sought a unit of approximately 40production and maintenance employees, truck-drivers, shipping, receiving, and warehouse employ-ees at the Employer's facility in San Diego, Califor-nia. The Employer asserted that 14 additional per-sons in several job classifications should also be in-cluded in the unit.In his Decision and Direction of Election, the Re-gional Director for Region 21 found that 10 of the 14disputed persons should be included in the unit, andexcluded the remaining 4. The Employer and theJoint Petitioners filed timely requests for review,which were denied by telegraphic order dated July14, 1977. However, in its telegram the Board orderedthat the status of five contested persons, four ofwhom were excluded by the Regional Director,should be resolved through the use of the challengeprocedure. The parties were informed of the Board'saction by telephone on July 14, 1977, and the Board'stelegram was received by Joint Petitioners at approx-imately 2:30 p.m. on July 15, one-half hour beforethe election was scheduled to begin.Meanwhile, at 11:30 a.m. on the day of the elec-tion, prior to receipt of the Board's telegram but aftertelephonic notification of the Board's action, JointPetitioners hand-carried a letter to the offices for Re-gion 21 in which Joint Petitioners stated that they didnot wish to participate in the election and disclaimedinterest in the unit found appropriate.3Simulta-neously with the delivery of the letter, the Paint Mak-ers Local Union 1232 (herein Local 1232), one of theees, sales employees, managerial employees. professional employees, guardsand suoervisors as defined in the Act.2 The remaining objections, which involved claims that certain chal-lenges to votes should have been accepted by the Board agent conductingthe election and that no election should have been held in the enlarged unit.are rendered moot by our Decision herein and will not be discussed.3 In their request for review, Joint Petitioners allege that the Regional56 FRAZEE INDUSTRIES, INC.Joint Petitioners, filed a petition on its own behalf foran election in a portion of the unit previously soughtby the Joint Petitioners.4In rejecting the Joint Petitioners' request to with-draw, the Regional Director relied in part on the factthat the letter was received less than 4 hours prior tothe time scheduled for the election. The timeliness ofsuch a request cannot be determined by reference toany rigid rules, but must be viewed in the light of thefacts in any given case. Here, the Joint Petitionerswere telephonically notified on the afternoon preced-ing the election that the Board had rejected their unitposition. Allowing the Joint Petitioners a reasonableperiod to consider their position, we find that theirrequest to withdraw was made in a timely fashion.Moreover, the request was received sufficiently earlyso that all parties could have been notified of therequest and the election canceled.The Regional Director further relied on the simul-taneous filing of a representation petition by Local1232 as evidence that the request to withdraw wasnot made unequivocally and in good faith, but wasmerely an attempt to relitigate unit issues previouslyresolved. In so concluding, the Regional Director im-properly relied on cases where the petitioning unioncontinued to assert an interest in representing em-ployees in the same unit by threatening to engage inDirector was advised during the week of June 27, 1977, that Joint Petitionerswould withdraw from the election if their request for review was denied;they allege further that the Board agent who conducted the election wasnotified the night before the election that Joint Petitioners wished to with-draw and advised Joint Petitioners that their request should be directed tothe Regional Office. The Regional Director made no findings concerningthese allegations, and in view of our resolution of the case based on undis-puted facts it is unnecessary to determine whether these allegations are true.4 Unlike the unit previously sought, Local 1232 sought to exclude ship-ping, receiving, and warehouse employees, and truckdrivers.economic activity5or by continuing to claim to rep-resent employees in postelection proceedings.6In theinstant case, only one of the Joint Petitioners seeksan election; more significantly, the unit sought byLocal 1232 differs from that in the instant petition inthat it excludes employees in classifications previous-ly sought by the Joint Petitioners, and no unionclaims to represent employees in the broader unit.The Joint Petitioners have participated in postelec-tion proceedings only insofar as they have urged thatthe election should not have been held. Accordingly,contrary to the Regional Director, we conclude thatthe filing of a petition by Local 1232 was not incon-sistent with the request to withdraw filed by the JointPetitioners. Since we find that the request to with-draw should have been accepted, we shall vacate theelection and dismiss the petition without prejudice tothe right of the Joint Petitioners to file a petition inan appropriate unit.7ORDERIt is hereby ordered that the election of July 15,1977, among the employees in the unit hereinbeforeset out, be, and it hereby is, vacated. It is herebyordered that the petition filed herein be, and it here-by is, dismissed.I SlandardAutomorive Manufactunng Company, 109 NLRB 726 (1954).6 Mississippi Valley Strrtcural Steel Company, 115 NLRB 1288 (1956).This case is further distinguishable in that the request to withdraw was madeafter the election and therefore would not ordinarily have been consideredtimely.I Buckeye Oil Company, Chermucal Pulp Division, 101 NLRB 30 (1952).See also National Labor Relations Board Casehandling Manual (Part Two)Representation Proceedings, Sec. 11114.4. Member Murphy points out thatoriginally she dissented from the grant of review. However, since her col-leagues granted review, she now joins them in dismissing this petition.57